Case 4:20-cv-03813 Document 1-6 Filed 06/10/20 Page 1 of 7




                EXHIBIT 6
Internet backbone - Wikipedia                                                          https://en.wikipedia.org/wiki/Internet_backbone
                                Case 4:20-cv-03813 Document 1-6 Filed 06/10/20 Page 2 of 7




         The Internet backbone may be defined by the principal data
         routes between large, strategically interconnected computer
         networks and core routers of the Internet. These data routes
         are hosted by commercial, government, academic and other
         high-capacity network centers, the Internet exchange points
         and network access points, that exchange Internet traffic
         between the countries, continents, and across the oceans.
         Internet service providers, often Tier 1 networks, participate in
         Internet    backbone      traffic  by     privately  negotiated
         interconnection agreements, primarily governed by the
         principle of settlement-free peering.

         The Internet, and consequently its backbone networks, do not
         rely on central control or coordinating facilities, nor do they
                                                                               Each line is drawn between two nodes,
         implement any global network policies. The resilience of the
                                                                               representing two IP addresses. This is a
         Internet results from its principal architectural features, most
                                                                               small look at the backbone of the
         notably the idea of placing as few network state and control
                                                                               Internet.
         functions as possible in the network elements and instead
         relying on the endpoints of communication to handle most of
         the processing to ensure data integrity, reliability, and authentication. In addition, the high degree of
         redundancy of today's network links and sophisticated real-time routing protocols provide alternate
         paths of communications for load balancing and congestion avoidance.

         The largest providers, known as Tier 1 providers, have such comprehensive networks that they do not
         purchase transit agreements from other providers.[1] As of 2019, there are six Tier 1 providers in the
         telecommunications industry: CenturyLink (Level 3), Telia Carrier, NTT, GTT, Tata Communications,
         and Telecom Italia.[2]




         Infrastructure
         History
         Modern backbone
         Economy of the backbone
            Peering agreements
            Regulation
            Transit agreements
         Regional backbone
            Egypt
            Europe


1 of 6                                                                                                            6/10/2020, 2:30 PM
Internet backbone - Wikipedia                                                          https://en.wikipedia.org/wiki/Internet_backbone
                                Case 4:20-cv-03813 Document 1-6 Filed 06/10/20 Page 3 of 7

               Caucasus
               Japan
               China
         See also
         Further reading
         References
         External links




         The Internet backbone consists of many networks owned
         by numerous companies. Optical fiber trunk lines consists
         of many fiber cables bundled to increase capacity, or
         bandwidth. Fiber-optic communication remains the
         medium of choice for Internet backbone providers for
         several reasons. Fiber-optics allow for fast data speeds and
         large bandwidth, they suffer relatively little attenuation,
         allowing them to cover long distances with few repeaters,
                                                                            Routing of prominent undersea cables that
         and they are also immune to crosstalk and other forms of
                                                                            serve as the physical infrastructure of the
         electromagnetic interference which plague electrical
                                                                            Internet.
         transmission.[3] The real-time routing protocols and
         redundancy built into the backbone is also able to reroute
         traffic in case of a failure.[4] The data rates of backbone lines have increased over time. In 1998,[5] all
         of the United States' backbone networks had utilized the slowest data rate of 45 Mbit/s. However,
         technological improvements allowed for 41 percent of backbones to have data rates of 2,488 Mbit/s or
         faster by the mid 2000s.[6]




         The first packet-switched computer networks, the NPL network and the ARPANET were
         interconnected in 1973 via University College London.[7] The ARPANET used a backbone of routers
         called Interface Message Processors. Other packet-switched computer networks proliferated starting
         in the 1970s, eventually adopting TCP/IP protocols, or being replaced by newer networks. The
         National Science Foundation created the National Science Foundation Network (NSFNET) in 1986 by
         funding six networking sites using 56 kbit/s interconnecting links, with peering to the ARPANET. In
         1987, this new network was upgraded to 1.5 Mbit/s T1 links for thirteen sites. These sites included
         regional networks that in turn connected over 170 other networks. IBM, MCI and Merit upgraded the
         backbone to 45 Mbit/s bandwidth (T3) in 1991.[8] The combination of the ARPANET and NSFNET
         became known as the Internet. Within a few years, the dominance of the NSFNet backbone led to the
         decommissioning of the redundant ARPANET infrastructure in 1990.

         In the early days of the Internet, backbone providers exchanged their traffic at government-sponsored
         network access points (NAPs), until the government privatized the Internet, and transferred the NAPs
         to commercial providers.[1]



2 of 6                                                                                                            6/10/2020, 2:30 PM
Internet backbone - Wikipedia                                                    https://en.wikipedia.org/wiki/Internet_backbone
                                Case 4:20-cv-03813 Document 1-6 Filed 06/10/20 Page 4 of 7




         Because of the overlap and synergy between long-distance telephone networks and backbone
         networks, the largest long-distance voice carriers such as AT&T Inc., MCI (acquired in 2006 by
         Verizon), Sprint, and CenturyLink also own some of the largest Internet backbone networks. These
         backbone providers sell their services to Internet service providers (ISPs).[1]

         Each ISP has its own contingency network and is equipped with an outsourced backup. These
         networks are intertwined and crisscrossed to create a redundant network. Many companies operate
         their own backbones which are all interconnected at various Internet exchange points (IXPs) around
         the world.[9] In order for data to navigate this web, it is necessary to have backbone routers—routers
         powerful enough to handle information—on the Internet backbone and are capable of directing data
         to other routers in order to send it to its final destination. Without them, information would be
         lost.[10]




         Peering agreements

         Backbone providers of roughly equivalent market share regularly create agreements called peering
         agreements, which allow the use of another's network to hand off traffic where it is ultimately
         delivered. Usually they do not charge each other for this, as the companies get revenue from their
         customers regardless.[1][11]


         Regulation

         Antitrust authorities have acted to ensure that no provider grows large enough to dominate the
         backbone market. In the United States, the Federal Communications Commission has decided not to
         monitor the competitive aspects of the Internet backbone interconnection relationships as long as the
         market continues to function well.[1]


         Transit agreements

         Backbone providers of unequal market share usually create agreements called transit agreements, and
         usually contain some type of monetary agreement.[1][11]




         Egypt

         The government of Egypt shut down the four major ISPs on January 27, 2011 at approximately
         5:20 p.m. EST.[12] Evidently the networks had not been physically interrupted, as the Internet transit
         traffic through Egypt was unaffected. Instead, the government shut down the Border Gateway
         Protocol (BGP) sessions announcing local routes. BGP is responsible for routing traffic between


3 of 6                                                                                                      6/10/2020, 2:30 PM
Internet backbone - Wikipedia                                                    https://en.wikipedia.org/wiki/Internet_backbone
                                Case 4:20-cv-03813 Document 1-6 Filed 06/10/20 Page 5 of 7

         ISPs.[13]

         Only one of Egypt's ISPs was allowed to continue operations. The ISP Noor Group provided
         connectivity only to Egypt's stock exchange as well as some government ministries.[12] Other ISPs
         started to offer free dial-up Internet access in other countries.[14]


         Europe

         Europe is a major contributor to the growth of the international backbone as well as a contributor to
         the growth of Internet bandwidth. In 2003, Europe was credited with 82 percent of the world's
         international cross-border bandwidth.[15] The company Level 3 Communications began to launch a
         line of dedicated Internet access and virtual private network services in 2011, giving large companies
         direct access to the tier 3 backbone. Connecting companies directly to the backbone will provide
         enterprises faster Internet service which meets a large market demand.[16]


         Caucasus

         Certain countries around the Caucasus have very simple backbone networks; for example, in 2011, a
         woman in Georgia pierced a fiber backbone line with a shovel and left the neighboring country of
         Armenia without Internet access for 12 hours. The country has since made major developments to the
         fiber backbone infrastructure, but progress is slow due to lack of government funding.[17]


         Japan

         Japan's Internet backbone needs to be very efficient due to high demand for the Internet and
         technology in general. Japan had over 86 million Internet users in 2009, and was projected to climb
         to nearly 91 million Internet users by 2015. Since Japan has a demand for fiber to the home, Japan is
         looking into tapping a fiber-optic backbone line of Nippon Telegraph and Telephone (NTT), a
         domestic backbone carrier, in order to deliver this service at cheaper prices.[18]


         China

         In some instances the companies that own certain sections of the Internet backbone's physical
         infrastructure depend on competition in order to keep the Internet market profitable. This can be
         seen most prominently in China. Since China Telecom and China Unicom have acted as the sole
         Internet service providers to China for some time, smaller companies cannot compete with them in
         negotiating the interconnection settlement prices that keep the Internet market profitable in China.
         This imposition of discriminatory pricing by the large companies then results in market inefficiencies
         and stagnation, and ultimately effects the efficiency of the Internet backbone networks that service
         the nation.[19]




             Default-free zone
             Internet2



4 of 6                                                                                                      6/10/2020, 2:30 PM
Internet backbone - Wikipedia                                                       https://en.wikipedia.org/wiki/Internet_backbone
                                Case 4:20-cv-03813 Document 1-6 Filed 06/10/20 Page 6 of 7

             Mbone
             Network service provider
             Root name server
             Packet switching
             Trunking




             Greenstein, Shane. 2020. "The Basic Economics of Internet Infrastructure. (https://www.aeaweb.o
             rg/articles?id=10.1257/jep.34.2.192)" Journal of Economic Perspectives, 34 (2): 192-214. DOI:
             10.1257/jep.34.2.192




          1. Jonathan E. Nuechterlein; Philip J. Weiser. Digital Crossroads (https://archive.org/details/digitalcro
             ssroad00jona).
          2. Zmijewski, Earl (2017). "A Baker's Dozen, 2016 Edition" (https://dyn.com/blog/a-bakers-dozen-20
             16-edition/). Dyn Research IP Transit Intelligence Global Rankings.
          3. E. Williams, Edem; Eyo, Essien (2011-12-19). "Building a Cost Effective Network for E-learning in
             Developing Countries" (https://dx.doi.org/10.5539/cis.v4n1p53). Computer and Information
             Science. 4 (1). doi:10.5539/cis.v4n1p53 (https://doi.org/10.5539%2Fcis.v4n1p53).
             ISSN 1913-8997 (https://www.worldcat.org/issn/1913-8997).
          4. Nuechterlein, Jonathan E., author. Digital crossroads : telecommunications law and policy in the
             internet age (http://worldcat.org/oclc/827115552). ISBN 978-0-262-51960-1. OCLC 827115552 (ht
             tps://www.worldcat.org/oclc/827115552).
          5. Kesan, Jay P.; Shah, Rajiv C. (2002). "Shaping Code" (https://dx.doi.org/10.2139/ssrn.328920).
             SSRN Electronic Journal. doi:10.2139/ssrn.328920 (https://doi.org/10.2139%2Fssrn.328920).
             ISSN 1556-5068 (https://www.worldcat.org/issn/1556-5068).
          6. Malecki, Edward J. (October 2002). "The Economic Geography of the Internet's Infrastructure" (htt
             ps://dx.doi.org/10.2307/4140796). Economic Geography. 78 (4): 399. doi:10.2307/4140796 (http
             s://doi.org/10.2307%2F4140796). ISSN 0013-0095 (https://www.worldcat.org/issn/0013-0095).
          7. Kirstein, P.T. (1999). "Early experiences with the Arpanet and Internet in the United Kingdom" (http
             s://pdfs.semanticscholar.org/4773/f19792f9fce8eacba72e5f8c2a021414e52d.pdf) (PDF). IEEE
             Annals of the History of Computing. 21 (1): 38–44. doi:10.1109/85.759368 (https://doi.org/10.110
             9%2F85.759368). ISSN 1934-1547 (https://www.worldcat.org/issn/1934-1547).
          8. Kende, M. (2000). "The Digital Handshake: Connecting Internet Backbones". Journal of
             Communications Law & Policy. 11: 1–45.
          9. Tyson, J. "How Internet Infrastructure Works" (http://computer.howstuffworks.com/internet/basics/i
             nternet-infrastructure4.htm). Archived (https://web.archive.org/web/20110614002356/http://compu
             ter.howstuffworks.com/internet/basics/internet-infrastructure4.htm) from the original on 14 June
             2011. Retrieved 9 February 2011.
         10. Badasyan, N.; Chakrabarti, S. (2005). "Private peering, transit and traffic diversion". Netnomics :
             Economic Research and Electronic Networking. 7 (2): 115. doi:10.1007/s11066-006-9007-x (http
             s://doi.org/10.1007%2Fs11066-006-9007-x).




5 of 6                                                                                                         6/10/2020, 2:30 PM
Internet backbone - Wikipedia                                                                 https://en.wikipedia.org/wiki/Internet_backbone
                                Case 4:20-cv-03813 Document 1-6 Filed 06/10/20 Page 7 of 7

         11. "Internet Backbone" (http://www.tech-faq.com/internet-backbone.html). Topbits Website. Archived
             (https://web.archive.org/web/20110716200149/http://www.tech-faq.com/internet-backbone.html)
             from the original on 16 July 2011. Retrieved 9 February 2011.
         12. Singel, Ryan (28 January 2011). "Egypt Shut Down Its Net With a Series of Phone Calls" (https://
             www.wired.com/threatlevel/2011/01/egypt-isp-shutdown/). Wired. Archived (https://web.archive.or
             g/web/20110501183804/http://www.wired.com/threatlevel/2011/01/egypt-isp-shutdown) from the
             original on 1 May 2011. Retrieved 30 April 2011.
         13. Van Beijnum, Iljitsch. "How Egypt did (and your government could) shut down the Internet" (http
             s://arstechnica.com/tech-policy/news/2011/01/how-egypt-or-how-your-government-could-shut-do
             wn-the-internet.ars). Ars Technica. Archived (https://web.archive.org/web/20110426155523/http://
             arstechnica.com/tech-policy/news/2011/01/how-egypt-or-how-your-government-could-shut-down-t
             he-internet.ars) from the original on 26 April 2011. Retrieved 30 April 2011.
         14. Murphy, Kevin. "DNS not to blame for Egypt blackout" (http://domainincite.com/dns-not-to-blame-f
             or-egypt-blackout/). Domain Incite. Archived (https://web.archive.org/web/20110404013457/http://
             domainincite.com/dns-not-to-blame-for-egypt-blackout/) from the original on 4 April 2011.
             Retrieved 30 April 2011.
         15. "Global Internet backbone back up to speed for 2003 after dramatic slow down in 2002".
             TechTrends. 47 (5): 47. 2003.
         16. "Europe - Level 3 launches DIA, VPN service portfolios in Europe". Europe Intelligence Wire. 28
             January 2011.
         17. Lomsadze, Giorgi (8 April 2011). "A Shovel Cuts Off Armenia's Internet" (https://www.wsj.com/artic
             les/SB10001424052748704630004576249013084603344). The Wall Street Journal. Archived (htt
             ps://web.archive.org/web/20141225063937/http://www.wsj.com/articles/SB100014240527487046
             30004576249013084603344) from the original on 25 December 2014. Retrieved 16 April 2011.
         18. "Japan telecommunications report - Q2 2011". Japan Telecommunications Report (1). 2011.
         19. Li, Meijuan; Zhu, Yajie (2018). "Research on the problems of interconnection settlement in China's
             Internet backbone network" (https://www.sciencedirect.com/science/article/pii/S187705091830573
             8?via%3Dihub). Procedia Computer Science. 131: 153–157 – via Elsevier Science Direct.




             About Level 3 (http://www.level3.com/en/about-us/)
             Russ Haynal's ISP Page (http://navigators.com/isp.html)
             US Internet backbone maps (https://web.archive.org/web/20060411203358/http://www.nthelp.com
             /maps.htm)
             Automatically generated backbone map of the Internet (http://www.opte.org/maps/)
             IPv6 Backbone Network Topology (https://web.archive.org/web/20181028124233/http://ipv6.nlsde.
             buaa.edu.cn/)

         Retrieved from "https://en.wikipedia.org/w/index.php?title=Internet_backbone&oldid=955389099"


         This page was last edited on 7 May 2020, at 14:50 (UTC).

         Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By using this
         site, you agree to the Terms of Use and Privacy Policy. Wikipedia® is a registered trademark of the Wikimedia
         Foundation, Inc., a non-profit organization.




6 of 6                                                                                                                   6/10/2020, 2:30 PM
